Title: To George Washington from Major General Philemon Dickinson, 18 June 1777
From: Dickinson, Philemon
To: Washington, George

 

Sir
Trenton 18th June 1777

In consequence of a Commission which I r[e]cieved a few Days ago from the honble Council & Assembly of this State, (being at that Time in Maryland) I am now on my Way to join Genl Sullivans Division, where I am informed the greatest Number of the Jersey Militia are collected.
I should have done myself the honor of waiting upon your Excellency, but have been much indisposed; I expect to be at Fleming-Town to’morrow, where I shall be glad, to receive your Excellency’s Orders respecting the Militia of this State. I have the honor to be, Your Excellency’s Most Obt sert

Philemon Dickinson


P.S. The Militia of Pennsylvania are turning out with great Spirit, between 5 & 6,000 will now march, which Numbers will be increased to 10,000, if necessary—there is a coalition of Parties.

